FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 6, 2020
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
    FARAMARZ MEHDIPOUR,

         Petitioner - Appellant,
                                                               No. 20-6030
    v.                                                  (D.C. No. 5:19-CV-00206-C)
                                                               (W.D. Okla.)
    RICK WHITTEN, Warden,

         Respondent - Appellee.
                        _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

         Applicant Faramarz Mehdipour, an Oklahoma state prisoner proceeding pro se,

requests a certificate of appealability (COA) to challenge the district court’s dismissal of

his 28 U.S.C. § 2254 application for lack of jurisdiction. See 28 U.S.C. § 2253(c)(1)(A)

(requiring a COA for a prisoner in state custody to appeal from denial of relief under

§ 2254). We deny a COA and dismiss the appeal.

         In 1996 Applicant was convicted by an Oklahoma jury of attempting to intimidate

a State’s witness, in violation of 21 Okla. Stat. § 455 (1991), and sentenced to 60 years’




*
  This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
imprisonment. On direct appeal the Oklahoma Court of Criminal Appeals (OCCA)

described the facts underlying the offense as follows:

               On July 11, 1991, Mehdipour approached Darrel Council outside an
       Oklahoma County District Court courtroom. Council was supposed to
       testify against Chester Bruce, a friend of Mehdipour’s, in a drug case.
       Mehdipour called Council a snitch and threatened to harm him if he
       testified against Bruce. When Council moved into a hallway Mehdipour
       followed him and repeated the threats. As a result of the threats Council
       became scared and nervous, and he was not called to testify.

Mehdipour v. State, 956 P.2d 911, 913 (Okla. Crim. App. 1998). The OCCA affirmed

the conviction, the United States District Court for the Western District of Oklahoma

denied Applicant’s application for relief under § 2254, and we denied a COA. Applicant

later filed several unsuccessful § 2254 applications.

       In 2018 Applicant moved for authorization from our court to file a second or

successive § 2254 application. See 28 U.S.C. § 2244(b)(3)(A) (requiring applicants to

obtain circuit-court authorization to file a second or successive § 2254 application).

Although he raised various claims, we granted authorization to raise only a claim that but

for unconstitutional prosecutorial misconduct no reasonable jury would have found him

guilty of the state offense. See Case v. Hatch, 731 F.3d 1015, 1027–28 (10th Cir. 2013)

(applicants must make a prima facie showing to the circuit court that applicant is

reasonably likely to satisfy requirements of 28 U.S.C. § 2244(b)(2) for filing a second or

successive application). To support his claim Applicant relied on two witness statements

that we said could have been newly discovered evidence: (1) a 2006 statement by Mr.




                                             2
Council,1 which recanted his trial testimony that Applicant had intimidated him and said

that the prosecution had pressured him to testify falsely; and (2) a 2018 statement by

Diana White, a friend of Mr. Council’s, which said that in 2006 he had given her the

affidavit and asked her to give it to Applicant but, through forgetfulness, she had

neglected to do so until 2018. See United States v. Vaziri, 164 F.3d 556, 563 (10th Cir.

1999) (“A conviction obtained by the introduction of perjured testimony violates due

process if (1) the prosecution knowingly solicited the perjured testimony or (2) the

prosecution failed to correct testimony it knew was perjured.”). We said that Applicant

had made a prima facie showing that he could satisfy both elements of § 2244(b)(2)(B)2

for this claim, warranting preliminary authorization to file a second or successive habeas

application on the claim. See Hatch, 731 F.3d at 1028 (our “first gate” review is only a

“preliminary determination” of “possible merit to warrant a fuller exploration by the

district court” (internal quotation marks omitted)).



1
 Applicant represented in his motion for authorization that Mr. Council had died in 2006
or 2007.
2
    § 2244(b)(2)(B) states:
         A claim presented in a second or successive habeas corpus application
         under section 2254 that was not presented in a prior application shall be
         dismissed unless—
                (i) the factual predicate for the claim could not have been
                discovered previously through the exercise of due diligence;
                and
                (ii) the facts underlying the claim, if proven and viewed in
                light of the evidence as a whole, would be sufficient to
                establish by clear and convincing evidence that, but for
                constitutional error, no reasonable factfinder would have
                found the applicant guilty of the underlying offense.

                                               3
       After Applicant filed his authorized § 2254 application, a magistrate judge

conducted a review. See Ochoa v. Sirmons, 485 F.3d 538, 543 (10th Cir. 2007) (per

curiam) (“[I]t is for the district court, under § 2244(b)(4), to confirm that the petition

does, in fact, satisfy the requirements of § 2244(b) when it hears the case . . . .” (brackets

and internal quotation marks omitted)). The judge concluded that Applicant had not

shown that the factual predicate for his claim could not have been discovered earlier even

if he had exercised due diligence, see § 2244(b)(2)(B)(i), and recommended that the

district court dismiss the application for lack of jurisdiction, see Hatch, 731 F.3d at 1027

(“Section 2244[(b)]’s gate-keeping requirements are jurisdictional in nature . . . .”). The

magistrate judge reasoned “that a reasonable person in [Applicant]’s position

- knowing that Council lied, knowing that the district attorney was involved in the

situation, and suspecting that the prosecution had manufactured the evidence against him

- would have had ample reason to investigate possible prosecutorial coercion.” R., Vol. I

at 734. The district court adopted the recommendation and dismissed the application.

       A COA will issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

demonstration that . . . includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

words, the applicant must show that the district court’s resolution of the constitutional

claim was either “debatable or wrong.” Id. If the application was denied on procedural


                                               4
grounds, the applicant faces a double hurdle. Not only must the applicant make a

substantial showing of the denial of a constitutional right, but he must also show “that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Id. “Where a plain procedural bar is present and the district court is

correct to invoke it to dispose of the case, a reasonable jurist could not conclude either

that the district court erred in dismissing the petition or that the petitioner should be

allowed to proceed further.” Id.

       Applicant presents no reasoned response to the district court’s ruling. In his

appellate brief he does not mention anything he did during the more than 20 years after

his trial to determine whether Mr. Council, whom he presumably knew had been lying all

along, had been coerced by the prosecution to testify falsely. Instead, he argues simply

that he could not have discovered any prosecutorial misconduct because the only people

who knew about it were state actors deliberately keeping the facts from him. But he

apparently forgot that the evidence he does have did not come from state officials. And

this court has previously held in similar circumstances that the prisoner had not exercised

due diligence, see Barrientez v. Martin, 778 F. App’x 614, 615–16 (10th Cir. 2019);

Cleveland v. Havanek, 569 F. App’x 636, 638, 640–41 (10th Cir. 2014),3 as have other

circuits, see Morales v. Ornoski, 439 F.3d 529, 532–33 (9th Cir. 2006) (per curiam); cf.

Ford v. Gonzalez, 683 F.3d 1230, 1234, 1236–37 (9th Cir. 2012) (assessing “due

diligence” under § 2244(d)(1)(D)); Melson v. Allen, 548 F.3d 993, 1000 (11th Cir. 2008)


3
 The unpublished opinions are cited for their persuasive value only. See 10th Cir. R.
32.1(A).

                                               5
(same), vacated on other grounds, Melson v. Allen, 561 U.S. 1001 (2010). No reasonable

jurist could debate the district court’s dismissal of Applicant’s § 2254 application.

       Applicant nevertheless argues that the district court applied an excessively rigid

due-diligence standard and that he is automatically entitled to a COA because, by virtue

of our grant of preliminary authorization for him to file his second or successive

application, it is self-evident that the issue is reasonably debatable and therefore worthy

of a COA. But the district court applied the correct standard, and our preliminary

authorization applied a standard more lenient than that for granting a COA. Finally,

Applicant argues that we should apply an equitable exception to avoid a miscarriage of

justice. He appears to be invoking the actual-innocence exception to procedural defaults.

See McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). But Applicant cannot rely on the

exception because McQuiggin recognized that a prisoner pursuing a second or successive

application invoking the exception must satisfy the due-diligence requirement of

§ 2244(b)(2)(B). See id. at 396; United States v. Springer, 875 F.3d 968, 976–77 (10th

Cir. 2017) (same); Gage v. Chappell, 793 F.3d 1159, 1167–69 (9th Cir. 2015) (same).

       We DENY a COA and DISMISS the appeal. We DENY Applicant’s motion to

proceed in forma pauperis.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                              6